Citation Nr: 0628714	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-00 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder.

2. Entitlement to service connection for peptic ulcer 
disease.  

3. Entitlement to an effective date earlier than January 22, 
2001, for the grant of service connection for 
gastroesophageal reflux disease. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims folder.

In January 2005, the Board remanded the claims of service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder and for stomach disorder to 
include peptic ulcer disease.  In a February 2006 rating 
decision, the RO granted service connection for 
gastroesophageal reflux disease only, effective from January 
22, 2001, and continued to deny the claim of service 
connection for peptic ulcer disease.  In May 2006, the 
veteran filed a notice of disagreement with the effective 
date of the grant of service connection. 

The issues of service connection for post-traumatic stress 
disorder and for an earlier effective date of service 
connection for gastroesophageal reflux disease are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Peptic ulcer disease is not shown. 




CONCLUSION OF LAW

Peptic ulcer disease was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim of service connection for peptic ulcer disease, 
the RO provided pre-adjudication VCAA notice by letter dated 
in May 2002.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable was provided). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating the disability, since 
the Board is denying the claim of service connection, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran a VA examination.  As the 
veteran has not identified additional records, pertinent to 
the claim, which have not been obtained or sought by the RO, 
the Board concludes that no further assistance to the veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.     
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Continuous service for 90 days or more during a period of war 
or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as peptic 
ulcer disease to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Analysis 

The service medical records disclose that in August and 
October 1966 the veteran complained of abdominal pain.  
History included gastric ulcers. An upper gastrointestinal 
series revealed a normal stomach and duodenum.  The 
impression was gastroenteritis. The remainder of the service 
medical records, including the report of separation 
examination, contain no finding of peptic ulcer disease. 

After service, in August 2002, R.M.M., MD, reported treating 
the veteran since 1974 for several health problems, including 
gastritis.  Additional private medical records show that in 
2000 the veteran was treated for acid reflux with a history 
of dyspepsia.  VA records, beginning in 2002, show treatment 
for gastroesophageal reflux disease. 

In March 2004, the veteran testified that he developed 
stomach problems during service and after service he was 
treated for stomach problems beginning in 1974. 

In January 2005, the Board remanded the claim in order to 
afford the veteran a VA examination to determine the 
diagnosis of any stomach disorder.  The requested examination 
was conducted in June 2005.  After a review of the veteran's 
file with a specific reference to the normal upper 
gastrointestinal series during service and the veteran's 
current complaints of occasional reflux with vomiting, 
nausea, and pyrosis without melena, the only diagnosis was 
gastroesophageal reflux disease, for which service connection 
was granted by the RO. 

In the absence of proof that the veteran has peptic ulcer 
disease, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

As for the veteran's statements that he was diagnosed with 
stomach ulcers, hearsay medical evidence, as transmitted by a 
lay person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim. The veteran as a layperson is not competent to 
offer an opinion as to a medical diagnosis, consequently his 
statements and testimony to the extent that he associates his 
current stomach problems to peptic ulcer disease does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence that 
the veteran currently has peptic ulcer disease/ 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence of a current peptic ulcer disease, the preponderance 
of the evidence is against the claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for peptic ulcer disease is denied.




REMAND

On the claim of service connection for PTSD, since the last 
supplemental statement of the case was issued in February 
2006, the veteran has submitted additional evidence without a 
waiver as to an in-service stressor, the absence of which is 
the basis for the denial of service connection for post-
traumatic stress disorder.  

Service personnel records show that the veteran was stationed 
with the 494th Tactical Fighter Squadron at RAF Lakenheath, 
England from December 1966 to December 1969.  However, copies 
of orders show the veteran was deployed on temporary active 
duty to Wheelus AB in Libya in March 1968, Bodo, Norway in 
June 1968, Aviano, Italy in June 1968, and Cigli, in Turkey 
in January 1969.  The veteran's military occupational 
specialty is identified as 46250 or weapons mechanic/weapons 
loading specialist.  During this time, the 494th was part of 
the 48th Fighter Wing.  

The veteran asserts that as part of his duties he handled 
nuclear weapons.  Specifically, he stated he armed nuclear 
munitions for the F-100.  In March 2006, the veteran 
submitted additional evidence directly to the Board, 
including a buddy statement that corroborates his statements 
concerning arming and de-arming of weapons for the F-100, 
including nuclear munitions.  

In May 2006, the veteran's representative submitted a 
redacted document concerning the U.S.'s Nuclear Weapons 
Deployment Authorization for FY 1969 and FY 1970 in an 
attempt to support the veteran's contentions that he worked 
with nuclear armament and also to underscore the national 
sensitivity and secrecy accorded the program at the time.  

The additional evidence has provided information about the 
in-service stressor that is subject to verification.  

In May 2006, the veteran filed a notice of disagreement with 
the effective date for the grant of service connection for 
gastroesophageal reflux disease.  As the filing of a notice 
of disagreement initiates the appeal process and as VA has 
not yet issued a statement of the case, addressing the issue, 
the Board is obligated to remand the issue to the RO.  
Manlicon v. West, 12 Vet. App. 238 (1999). 

For the above reasons, the issues are remanded for the 
following action: 

1. Ensure that VCAA compliance. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the veteran's entire service 
personnel file to include his evaluation 
reports and copies of orders.

3. Request from the U. S. Department of 
the Air Force a description of the 
veteran's MOS and duties that would be 
involved in his MOS, including duties 
associated with the handling of nuclear 
weapons. 

4. Request from the National Personnel 
Records Center (NPRC), the National 
Archives and Records Administration 
(NARA), and any other appropriate source 
including, but not limited to, the 
service department, OR/LL, unit 
histories, and morning reports for the 
494th Tactical Fighter Wing Squadron from 
December 1966 to December 1969.

5. Request from the U.S. Air Force, NARA, 
and any other appropriate source, 
incident and mishap reports, OR/LLs, and 
morning reports for Wheelus AB in Libya 
for the time period from January to March 
1968 and April to June 1968, in order to 
verify the crash landing of an aircraft, 
during which the pilot ejected and was 
killed.  The name of Don Bunnell was 
recalled by a former serviceman. 

6. Issue a statement of the case on the 
claim for an earlier effective date for 
the grant of service connection for 
gastroesophageal reflux disease. 

7. After the above development is 
completed, adjudicate the claim of 
service connection for PTSD.  If the 
claim is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


